FILED
                            NOT FOR PUBLICATION
                                                                              JAN 04 2017
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


GLENN R. HARTLEY,                                No. 15-15523

               Plaintiff - Appellant,            D.C. No. 2:13-cv-01863-AC

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Allison Claire, Magistrate Judge, Presiding

                           Submitted December 30, 2016**

Before:        PREGERSON, LEAVY, and OWENS, Circuit Judges.

      Glenn R. Hartley appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his applications for disability

insurance benefits and supplemental security income under Titles II and XVI of the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th Cir. 2014), and we affirm.

      The administrative law judge (ALJ) did not err in finding, at step five of the

sequential evaluation process, that Hartley had acquired skills from his past

relevant work that were transferable to other occupations with specific jobs

existing in substantial numbers in the national economy. See Rounds v. Comm’r

Soc. Sec. Admin., 807 F.3d 996, 1002 (9th Cir. 2015). The ALJ made sufficient

findings, supported by substantial evidence, by identifying the work skills that

Hartley had acquired and the specific occupations to which they were transferable.

See 20 C.F.R. §§ 404.1568(d), 416.968(d); Social Security Ruling 82-41; Bray v.

Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1223-24 (9th Cir. 2009). The ALJ

was not required to follow the steps set forth in a provision of the Commissioner’s

Program Operations Manual System (POMS), a non-binding internal manual. See

POMS DI 25015.017 (effective Oct. 6, 2014). POMS may be entitled to some

deference “to the extent it provides a persuasive interpretation of an ambiguous

regulation, but it does not impose judicially enforceable duties on either this court

or the ALJ.” Carillo-Yeras v. Astrue, 671 F.3d 731, 735 (9th Cir. 2011) (citations

and internal quotation marks omitted). Hartley fails to identify any ambiguity in

the applicable regulations, and further fails to show that the vocational expert’s


                                           2
(VE) testimony conflicted with the regulations or the Dictionary of Occupational

Titles (DOT). See 20 C.F.R. § 404.1568(d)(3) (“A complete similarity of all three

factors [under 20 C.F.R. § 404.1568(d)(2)] is not necessary for transferability.”).

Accordingly, there were no unexplained inconsistencies, and the ALJ’s failure to

ask the VE about potential conflicts with the DOT constituted harmless error. See

Massachi v. Astrue, 486 F.3d 1149, 1154 n.19 (9th Cir. 2007).

      AFFIRMED.




                                          3